Citation Nr: 1317511	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether the reduction of the disability rating for the service-connected residuals of adenoma of the prostate gland from 100 percent to 60 percent was proper.



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran was awarded service connection for prostate cancer and assigned a 100 percent rating for an active malignancy in February 2007.  The rating was initially reduced to 40 percent, effective on September 1, 2008, in a June 2008 rating decision.  

In an August 2010 rating decision, the RO increased the rating for the service-connected prostate cancer to 60 percent, effective on September 1, 2008.  

The Board remanded the case in March 2012 for further development, including requesting additional records and scheduling the Veteran for a VA examination.  These directives were accomplished, and the case has been returned to the Board.



FINDINGS OF FACT

1.  Following the performance of a radical prostatectomy in October 2006 without other ameliorative treatment, the Veteran was notified of the proposed reduction of the 100 percent rating for the service-connected prostate cancer and afforded more than 60 days to respond before the rating was reduced to 60 percent effective on September 1, 2008 based on a May 2007 VA examination showing material improvement with no active malignancy or metastasis.

2.  The service-connected residuals of the prostate cancer is not productive of renal dysfunction to include findings of persistent edema and albuminuria, with BUN 40 to 80mg%, or creatnine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.

3.  The service-connected residuals of prostate cancer currently is shown to be productive of a disability picture that is reasonably addressed by the rating criteria based on voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.



CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for the service-connected prostate cancer or the assignment of a rating higher than 60 percent  based on voiding dysfunction beginning on September 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e); 3.321(b), 3.344, 4.7, 4.40. 4.45. 4.59. 4.115, 4.115a including Diagnostic Code 7528 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's statutory duties to notify and assist the claimant with obtaining evidence in support of his claim pursuant to the Veterans Claims and Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159. However, this case involves a rating reduction which has its own notice provisions and evidentiary procedures.  

The Board also finds there has been substantial compliance with the instructions set forth in the Board's March 2012 remand.  A letter was sent to the Veteran requesting that he identify all treatment records in March 2012 and additional private treatment records were thereafter obtained.  

The Veteran was given VA genitourinary examinations in April 2012 and January 2013 and a renal examination in January 2013.  These examinations addressed all required elements noted in the remand instructions.


Propriety of Rating Reduction

The Veteran contends that his rating for his s residuals of prostate cancer was improperly reduced from 100 percent to 60 percent, effective on September 1, 2008.  

The note to 38 C.F.R. § 4.115a, Diagnostic Code 7528 states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject of the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, a Veteran is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

38 C.F.R. § 3.105(e) provides procedural protections in rating reduction cases.  Generally, when a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all of the material facts and reasons supporting the proposed  reduction.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §3.105(e) (2009).  The reduction will be made effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.

In this case, the procedural requirements were met.  The Veteran was notified of the proposed reduction in an October 2007 letter and was also informed that he could submit evidence concerning why he believed his rating should not be reduced or request a personal hearing.  An accompanying rating decision explained the reasons for the proposed decrease.   

At that time, the Veteran did not submit any evidence or request a personal hearing.  A rating decision implementing the proposal was promulgated in June 2008, the Veteran being notified in the same month.  The reduction was made effective September 1, 2008, the month after a period of 60 days after the date of notice to the beneficiary expired.

The procedural requirements having been met, the question is whether the substantive criteria for a rating reduction were met.  

As previously noted, 38 C.F.R. § 4.115a, Diagnostic Code 7528, provides that, after the cessation of the malignancy and active treatment therefor, a Veteran will be rated on either renal dysfunction or voiding dysfunction, whichever is predominant.  

A review of the Veteran's private treatment records showed that he underwent a radical prostatectomy in October 2006.  There was consideration of radiation treatment following the surgery, but this was not done.  Follow up testing showed essentially undetectable levels of PSA (e.g. 0.1).  These records do not show any recurrence or metastasis of prostate cancer or continued active post-surgical treatment for prostate cancer, although the Veteran continued to be monitored for any recurrence of the disease.  

Therefore, the appropriate rating is determined by the level of renal or voiding dysfunction.

A 60 percent rating is the highest schedular rating available for voiding dysfunction.  It applies when voiding dysfunction requires the use of an appliance or the wearing of absorbent materials that must be changed at least four times per day.  

Pursuant to the criteria for rating renal dysfunction, a 60 percent rating applies when there is constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating applies when there is persistent albuminuria and edema with BUN 40 to 80 mg%, or creatnine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

A 100 percent rating is applicable when renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN more than 80 mg%, or creatnine for than 8mg%, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.

The Veteran was examined by VA in May 2007 when he reported being diagnosed with prostate cancer eight months previously.  His last PSA level was that of .1.  He reported experiencing stress incontinence and frequency.  He tried to go to the restroom at least once per hour to avoid wetting his pants, but was not always successful.  He used three to four pads over an eight hour work day and six to eight pads over 24 hours.  

The Veteran reported waking up at night to urinate approximately every two hours.  He worked in a clerical position and felt that his work was being affected because having to use the bathroom so much made him feel as if his coworkers were aware of his situation.   His activities of daily living were not noted to have been affected, and the examiner noted that the Veteran could feed and dress himself.

The private treatment records showed that the Veteran reported having problems with urinary incontinence that appeared initially to be resolving but were actually getting worse, although this worsening was not documented in his treatment records until May 2009.  

The Veteran was reexamined by VA in August 2008 and reported having some weight loss, estimating that he lost about 25 pounds over the last couple of years due to the prostate cancer.  He was slightly more lethargic, but had not had any significant loss of energy.  

The Veteran continued to have problems with urinary frequency and urinary incontinence and wore at least one pad, sometimes two pads at night but sometimes wetting himself.  He reported having stress incontinence and overflow and wearing four to six pads on an average day.  He had occasional dysuria, but no hematuria.  He had had a few urinary tract infections over the last couple of years that resolved with antibiotics.  

The Veteran reported working a 30 hour week and being able leave early if he was having health difficulties.  His most recent PSA was noted to be .1.

A private treatment note from September 2009 documented that the Veteran reported significant residual urinary incontinence requiring six to seven pads per day with urge incontinence and nocturia.

The Veteran was reexamined in April 2012 and reported that the prostate cancer had been in remission since surgery followed by PSA blood tests that were all less than 1.  The Veteran reported having urinary incontinence that required 10-15 pads per day and 1-3 at night averaging about 15 pads per 24 hours.  He urinated two times per hour during the day and got up two or three times at night to urinate.  He wore an adult diaper over the pads and changed these five or six times per day and once at night.  

Due to his urinary incontinence, the Veteran had developed a mild dermatitis in the groin and buttocks area secondary to chronic wetness of wearing urinary pads.  He was employed as a clerical worker and was granted a work accommodation of being allowed to work close by a restroom.  He felt less effective as a worker since he needed to go to the restroom so frequently.  He had not lost any work due to his prostate cancer treatment in 2006.

The Veteran was reexamined in January 2013 and reported wearing absorbent materials that had to be changed more than four times per day.  He had a daytime voiding frequency of between one and two hours and nighttime awakening to void three to four times.  The prostate cancer did not affect the Veteran's ability to work in the opinion of the examiner.  

A VA renal examination was also completed in January 2013.  The examiner's conclusion was that the Veteran did not have renal dysfunction.

The evidence shows that the reduction from 100 percent to 60 percent based on voiding dysfunction was proper.  It is clear from the evidence that the Veteran's primary residual of his prostate cancer is urinary incontinence.  The 60 percent rating that was applied following the reduction recognized that the Veteran has to change absorbent materials more than four times per day and this is the highest schedular rating based on voiding dysfunction.  Although severe renal dysfunction could result in a higher rating, the Veteran is not shown to have any renal dysfunction.  

The Board also finds that the Veteran's symptoms do not present such an unusual or exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

Here, the rating schedule for voiding dysfunction contemplates symptoms such as urinary frequency of less than hour, nocturia as often as five or more times per night, and urinary leakage/incontinence requiring the changing of absorbent materials more than four times per day.  There is no indication of additional symptoms not contemplated by the rating schedule.  

To the extent that the Veteran reports feeling somewhat self conscious around his coworkers, this is anticipated by the currently assigned rating that compensates him based a pattern of urinary incontinence and the use of absorbent material on a daily basis.  Moreover, as discussed, there is no recurrence or metastasis.  


ORDER

The reduction from 100 percent rating to 60 percent effective on September 1, 2008 for the service-connected residuals of adenocarcinoma of the prostate was proper.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


